DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a clip advancing assembly in claims 1 and 8 and a clamping assembly in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Roan on 07/12/2022.

The application has been amended as follows: 
1. (Currently Amended) A surgical clip applier system, comprising:
a clip applier shaft assembly having a shaft with plurality of clips disposed therein and a pair of jaws at a distal end thereof, the clip applier shaft assembly including a clip advancing assembly configured to feed a distal-most clip of the plurality of clips into the pair of jaws, and a clamping assembly configured to move the pair of jaws from an open position to a closed position to form the distal-most clip around tissue;
a drive assembly operably coupled to the clamping assembly and configured to drive the clamping assembly through stages of clip formation in which [[a]] the distal-most clip in the jaws is moved from an initial open configuration to a final closed configuration; and
a control system configured to actuate the drive assembly via a motor operatively coupled to the drive assembly and the control system, the control system having a stored predetermined threshold of torque applied to the drive assembly by the motor, the applied torque measured by a sensor operably coupled to the motor and the control system, and the control system being configured to stop movement of the drive assembly during the stages of clip formation if the applied torque measured by the sensor exceeds the stored predetermined threshold.
7. (Currently Amended) The surgical clip applier system of claim 1, wherein the drive assembly comprises a first housing on a robotic arm having the 
8. (Currently Amended) A surgical clip applier system, comprising: 
an electromechanical tool shaft assembly having
an instrument shaft,
an end effector at a distal end thereof having a pair of jaws movable between open and closed positions,
a clip stack disposed within the instrument shaft and comprising a plurality of clips,
a clip advancing assembly extending through the instrument shaft and configured to feed a distal-most clip of the clip stack into the pair of jaws,
a clamping assembly configured to move the pair of jaws from the open position to the closed position to move the distal-most clip in the pair of jaws from [[the]] an open configuration to a tissue-engaging configuration;
a drive system operably coupled to the electromechanical tool shaft assembly and having at least one motor configured to apply an amount of torque to drive the clamping assembly through stages of clip formation including a first stage in which the pair of jaws are moved from the open position to a partially closed position to partially close [[a]] the distal-most clip disposed within the pair of jaws, and a second stage in which the pair of jaws are moved from the partially closed position to the closed position to move the clip to the tissue-engaging configuration, the at least one motor operably coupled to a sensor configured to measure the amount of torque applied by the at least one motor; and
a control system operably connected to the at least one motor and the sensor, the control system configured to actuate the drive system and thereby control movement of the clamping assembly, the control system having a first threshold of torque applied to the drive system by the motor for the first stage of clip formation and a second threshold of torque applied to the drive system by the motor for the second stage of clip formation, the control system being further configured to terminate movement of the clamping assembly during the first stage if the applied torque measured by the sensor exceeds the first threshold, and the control system being configured to terminate movement of the clamping assembly during the second stage if the applied torque measured by the sensor exceeds the second threshold.

Reasons for Allowance
Claims 1, 3, 5-12, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a surgical clip applier system with a clip applier shaft assembly  with a shaft with a plurality of clips disposed therein and a pair of jaws at a distal end thereof, the clip applier shaft assembly having a clip advancing assembly configured to feed a distal-most clip of the clip into the pair of jaws, the system having a control system having a stored predetermined threshold of torque applied to the drive assembly by the motor with the control system being configured to stop movement of the drive assembly the stages of clip formation if the applied torque measured by the sensor exceeds the stored predetermined threshold, as recited in claim 1, or  a surgical clip applier system having an electromechanical tool shaft assembly having an end effector at a distal end of a shaft having a pair of jaws, a clip stack disposed within the instrument shaft and comprising a plurality of clips, and a clip advancing assembly extending through the instrument shaft and configured to feed a distal-most clip of the clip stack into the pair of jaws, the system having a control system having a first threshold of torque applied to the drive system by the motor for the first stage of clip formation and a second threshold of torque applied to the drive system by the motor for the second stage of clip formation, the control system being further configured to terminate movement of the clamping assembly during the first stage if the applied torque measured by the sensor exceeds the first threshold, and the control system being configured to terminate movement of the clamping assembly during the second stage if the applied torque measured by the sensor exceeds the second threshold, as recited in claim 8.

The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2015/0272575 (Leimbach).  The applicant points out that Leimbach does not teach or suggest this recited limitation because it fails to teach a clip applier shaft assembly with a clip advancing assembly configured to feed a distal-most clip of the plurality of clips into the pair of jaws (see page 2, filed 06/01/2022). Examiner agrees since the stapler of Leimbach does not include these elements. Applicant also argues that Leimbach fails to teach the control system having a predetermined threshold of torque with the control system being configured to stop movement of the drive assembly during the stages of clip formation if the applied torque measured by the sensor exceeds the store predetermined threshold. Examiner agrees since the maximum torque taught by Leimbach differs from a predetermined threshold which can be exceeded as claimed (see page 4-5, filed 06/01/2022).
Examiner also notes US 2012/0248167 (Flanagan) which teaches a related apparatus having a control system with a stored predetermined threshold of torque with the control system being configured to stop movement of the drive assembly if the applied torque measured by the sensor exceeds the stored predetermined threshold (P0048 and P0083). However, Flanagan teaches its apparatus being a stapler such that it fails to teach the required clip applier shaft assembly having a clip advancing assembly configured to feed a distal-most clip of the plurality of clips into the pair of jaws.
As discussed above, Leimbach and Flanagan do not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Leimbach or Flanagan, alone or in combination, to teach the claims elements outlined above. Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771